EXHIBIT 10.54

CAPITALBANK

DIRECTOR DEFERRED FEE AGREEMENT

THIS AGREEMENT is made this 20th day of August, 2003, by and between
CAPITALBANK, a state-chartered commercial bank, located in Greenwood, South
Carolina (the “Company”), and LEX D. WALTERS (the “Director”).

INTRODUCTION

To encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to provide to the Director a deferred fee
opportunity. The Company will pay the Director’s benefits from the Company’s
general assets.

AGREEMENT

The Director and the Company agree as follows:

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1 “Change of Control” means the first to occur of the following:

 

     a. Any person or entity, or any two or more persons or entities acting as a
group as defined in Section 13(d)(3) of the Federal Securities and Exchange Act
of 1934, shall acquire ownership of fifty(50%) percent or more of the
outstanding voting stock of the Company; or

 

     b. The acquisition of , or sale of, all or substantially all of the assets
of the Company, except to an Affiliate as defined hereinbelow; or

 

     c. The merger of the Company into another entity that is not an Affiliate
as defined hereinbelow, and the Company is not the survivor of such merger. For
purposes hereof, an “Affiliate” is any entity controlling, controlled by, or
under common control with the Company. For this purpose, “control” means legal
or beneficial ownership of fifty (50%) percent or more of the equity or voting
interests in an entity.

 

  1.2 “Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

  1.3 “Crediting Rate 1” means the lesser of 10% or the Wall Street Journal
prime rate on the first business day of the Plan Year

 

  1.4 “Deferral Account” means the Company’s accounting of the Director’s
accumulated Deferrals plus accrued interest.

 

  1.5 “Deferrals” means the amount of the Director’s Fees, which the Director
elects to defer according to this Agreement.

 

  1.6 “Disability” means the Director’s suffering a sickness, accident or injury
which has been determined by the carrier of any individual or group disability
insurance policy covering the Director, or by the Social Security
Administration, to be a disability rendering the Director totally and
permanently disabled. The Director must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.

 

  1.7 “Effective Date” means August 1, 2003.

 

  1.8 “Election Form” means the Form attached as Exhibit 1.

 

  1.9 “Fees” means the total fees payable to the Director during a Plan Year for
board meetings and committee meetings.

 

 

1.10

“Normal Retirement Age” means the later of the Director’s 60th birthday or the
last day of the fifth Plan Year.

 

  1.11 “Normal Retirement Date” means the later of the Normal Retirement Age or
Termination of Service.

 

 

1.12

“Plan Year” means the twelve month period beginning on August 1st and ending on
the following July 31st.

 

  1.13 “Termination of Service” means that the Director ceases to be a member of
the Company’s Board of Directors for any reason, voluntary or involuntary, other
than by reason of a leave of absence approved by the Company.

Article 2

Deferral Election

2.1 Initial Election. The Director shall make an initial deferral election under
this Agreement by filing with the Company a signed Election Form within 30 days
after the Effective Date of this Agreement. The Election Form shall set forth
the amount of Fees to be deferred and shall be effective to defer only Fees
earned after the date the Election Form is received by the Company. The minimum
deferral permitted by the Director under this Agreement is 25% of the

 

2



--------------------------------------------------------------------------------

Director’s Fees.

2.2 Election Changes

2.2.1 Generally. Upon the Company’s approval, the Director may modify the amount
of Fees to be deferred annually by filing a new Election Form with the Company
prior to the beginning of the calendar in which the Fees are to be deferred. The
modified deferral election shall not be effective until the calendar year
following the year in which the subsequent Election Form is received and
approved by the Company.

2.2.2 Hardship. If an unforeseeable financial emergency arising from the death
of a family member, divorce, sickness, injury, catastrophe or similar event
outside the control of the Director occurs, the Director, by written
instructions to the Company, may reduce future deferrals under this Agreement.

Article 3

Deferral Account

3.1 Establishing and Crediting. The Company shall establish a Deferral Account
on its books for the Director and shall credit to the Deferral Account the
following amounts:

3.1.1 Deferrals. The Fees deferred by the Director as of the time the Fees would
have otherwise been paid to the Director.

3.1.2 Interest. At the end of each Plan Year under this Agreement and
immediately prior to the payment of any benefits, but only until commencement of
the benefit payments under this Agreement, unless otherwise stated, interest is
to be credited on the account balance at an annual rate equal to Crediting Rate
1, compounded monthly.

3.2 Statement of Accounts. The Company shall provide to the Director, within 120
days after the end of each Plan Year, a statement setting forth the Deferral
Account balance.

3.3 Accounting Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement. The Deferral Account is not a
trust fund of any kind. The Director is a general unsecured creditor of the
Company for the payment of benefits. The benefits represent the mere Company
promise to pay such benefits. The Director’s rights are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by the Director’s creditors.

Article 4

Benefits During Lifetime

4.1 Normal Retirement Benefit. Upon the Normal Retirement Date, the Company
shall pay

 

3



--------------------------------------------------------------------------------

to the Director the benefit described in this Section 4.1 in lieu of any other
benefit under this Agreement.

4.1.1 Amount of Benefit. The benefit under this Section 4.1 is the Deferral
Account balance at the Director’s Normal Retirement Date.

4.1.2 Payment of Benefit. The Company shall pay the benefit to the Director in
one hundred twenty equal monthly installments commencing with the month
following the Director’s Normal Retirement Date. The Company shall credit
interest at an annual rate of four percent (4.0%), compounded monthly, on the
remaining account balance during any applicable installment period.

4.2 Early Retirement Benefit. Upon Termination of Service prior to the Normal
Retirement Age for reasons other than death, Change of Control or Disability,
the Company shall pay to the Director the benefit described in this Section 4.2
in lieu of any other benefit under this Agreement.

4.2.1 Amount of Benefit. The benefit under this Section 4.2 is the Deferral
Account balance at the Director’s Termination of Service plus interest, as
defined in Section 4.2.2, from the Director’s Termination of Service to the
Normal Retirement Age.

4.2.2 Payment of Benefit. The Company shall pay the benefit to the Director in
one hundred twenty equal monthly installments commencing with the month
following the Director’s Normal Retirement Age. The Company shall credit
interest at an annual rate of four percent (4.0%), compounded monthly,] on the
remaining account balance from Termination of Service through any applicable
installment period.

4.3 Disability Benefit. If the Director terminates service as a Director due to
Disability prior to Normal Retirement Age, the Company shall pay to the Director
the benefit described in this Section 4.3 in lieu of any other benefit under
this Agreement.

4.3.1 Amount of Benefit. The benefit under this Section 4.3 is the Deferral
Account balance at the Director’s Termination of Service.

4.3.2 Payment of Benefit. The Company shall pay the benefit to the Director in
one hundred twenty equal monthly installments commencing with the month
following the Director’s Termination of Service. The Company shall credit
interest at an annual rate of four percent (4.0%), compounded monthly, on the
remaining account balance during any applicable installment period.

4.4 Change of Control Benefit. Upon a Change of Control, the Company shall pay
to the Director the benefit described in this Section 4.4 in lieu of any other
benefit under this Agreement.

4.4.1 Amount of Benefit. The benefit under this Section 4.4 shall be the
Deferral Account balance at the Director’s Termination of Service.

 

4



--------------------------------------------------------------------------------

4.4.2 Payment of Benefit. The Company shall pay the benefit to the Director in a
lump sum within 60 days after the Director’s Termination of Service.

4.5 Hardship Distribution. Upon the Board of Director’s determination (following
petition by the Director) that the Director has suffered an unforeseeable
financial emergency as described in Section 2.2.2, the Company shall distribute
to the Director all or a portion of the Deferral Account balance as determined
by the Company, but in no event shall the distribution be greater than is
necessary to relieve the financial hardship.

Article 5

Death Benefits

5.1 Death During Active Service. If the Director dies while in the active
service of the Company, the Company shall pay to the Director’s beneficiary the
benefit described in this Section 5.1 in lieu of any other benefit under this
Agreement.

5.1.1 Amount of Benefit. The benefit under this Section 5.1 is the Deferral
Account balance at the Director’s death.

5.1.2 Payment of Benefit. The Company shall pay the benefit to the beneficiary
in a lump sum within 60 days following the Director’s death.

Article 6

Beneficiaries

6.1 Beneficiary Designations. The Director shall designate a beneficiary by
filing a written designation with the Company. The Director may revoke or modify
the designation at any time by filing a new designation. However, designations
will only be effective if signed by the Director and acknowledged by the Company
during the Director’s lifetime. The Director’s beneficiary designation shall be
deemed automatically revoked if the beneficiary predeceases the Director or if
the Director names a spouse as beneficiary and the marriage is subsequently
dissolved. If the Director dies without a valid beneficiary designation, all
payments shall be made to the Director’s estate.

6.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Company may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

Article 7

General Limitations

 

5



--------------------------------------------------------------------------------

7.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement that is
in excess of the Director’s Deferrals (i.e. the interest earned on the Deferral
Account) if the Company terminates the Director’s service for:

(a) Gross negligence or gross neglect of duties to the Company;

(b) Commission of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Director’s service to the Company; or

(c) Fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Director’s service and resulting
in an adverse effect on the Company.

The Director’s Deferrals shall be paid to the Director in a manner to be
determined by the Company. No interest shall be credited on the Deferrals during
any applicable installment period.

Article 8

Claims and Review Procedures

8.1 Claims Procedure. An Director or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

8.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Company a written claim for the benefits.

8.1.2 Timing of Company Response. The Company shall respond to such claimant
within 90 days after receiving the claim. If the Company determines that special
circumstances require additional time for processing the claim, the Company can
extend the response period by an additional 90 days by notifying the claimant in
writing, prior to the end of the initial 90-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Company expects to render its decision.

8.1.3 Notice of Decision. If the Company denies part or all of the claim, the
Company shall notify the claimant in writing of such denial. The Company shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

8.1.3.1 The specific reasons for the denial,

8.1.3.2 A reference to the specific provisions of the Agreement on which the
denial is based,

 

6



--------------------------------------------------------------------------------

8.1.3.3 A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed,

8.1.3.4 An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

8.1.3.5 A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

8.2 Review Procedure. If the Company denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

8.2.1 Initiation – Written Request. To initiate the review, the claimant, within
60 days after receiving the Company’s notice of denial, must file with the
Company a written request for review.

8.2.2 Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Company shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

8.2.3 Considerations on Review. In considering the review, the Company shall
take into account all materials and information the claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

8.2.4 Timing of Company Response. The Company shall respond in writing to such
claimant within 60 days after receiving the request for review. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Company expects to
render its decision.

8.2.5 Notice of Decision. The Company shall notify the claimant in writing of
its decision on review. The Company shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

8.2.5.1 The specific reasons for the denial,

8.2.5.2 A reference to the specific provisions of the Agreement on which the
denial is based,

 

7



--------------------------------------------------------------------------------

8.2.5.3 A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

8.2.5.4 A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 9

Amendments and Termination

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Director.

Notwithstanding the previous paragraph in this Article 9, the Company may amend
or terminate this Agreement at any time if, pursuant to legislative, judicial or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Director prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the
Company (other than the financial impact of paying the benefits). In no event
shall this Agreement be terminated under this section without payment to the
Director of the Deferral Account balance attributable to the Director’s
Deferrals and interest credited on such amounts.

Article 10

Miscellaneous

10.1 Binding Effect. This Agreement shall bind the Director and the Company, and
their beneficiaries, survivors, executors, administrators and transferees.

10.2 No Guarantee of Service. This Agreement is not a contract for services. It
does not give the Director the right to remain in the service of the Company,
nor does it interfere with the shareholders’ rights to replace the Director. It
also does not require the Director to remain in the service of the Company nor
interfere with the Director’s right to terminate services at any time.

10.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

10.4 Tax Withholding. The Company shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.

10.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of South Carolina, except to the extent preempted by the
laws of the United States of America.

 

8



--------------------------------------------------------------------------------

10.6 Unfunded Arrangement. The Director and the Director’s beneficiary are
general unsecured creditors of the Company for the payment of benefits under
this Agreement. The benefits represent the mere promise by the Company to pay
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Director’s life is
a general asset of the Company to which the Director and the Director’s
beneficiary have no preferred or secured claim.

10.7 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.

10.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Director as to the subject matter hereof. No rights are
granted to the Director by virtue of this Agreement other than those
specifically set forth herein.

10.9 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:

(a) Interpreting the provisions of the Agreement;

(b) Establishing and revising the method of accounting for the Agreement;

(c) Maintaining a record of benefit payments; and

(d) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

10.10 Named Fiduciary. The Company shall be the named fiduciary and plan
administrator under the Agreement. The named fiduciary may delegate to others
certain aspects of the management and operation responsibilities of the plan
including the Service of advisors and the delegation of ministerial duties to
qualified individuals.

IN WITNESS WHEREOF, the Director and a duly authorized Company officer have
signed

 

9



--------------------------------------------------------------------------------

this Agreement.

 

Director   Company   CAPITALBANK

/s/ Lex D. Walters

  By  

/s/ R. Wesley Brewer

LEX D. WALTERS   Title   CFO

 

10